


CEC Option Agmt. THE CLOROX COMPANY 2005 STOCK INCENTIVE PLAN NONQUALIFIED STOCK
OPTION AWARD AGREEMENT

NOTICE OF STOCK OPTION GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Optionee
named below an option (the “Option”) to purchase, in accordance with the terms
of The Clorox Company 2005 Stock Incentive Plan (the “Plan”) and this
nonqualified stock option agreement (the “Agreement”), the number of shares of
Common Stock of the Company (the “Shares”) at the exercise price per share (the
“Exercise Price”) set forth as follows:

OPTIONEE    -- (refer to Computershare account for details)  OPTIONS GRANTED  --
(refer to Computershare account for details)  GRANT CODE  -- (refer to
Computershare account for details)  EXERCISE PER SHARE  -- (refer to
Computershare account for details)  DATE OF GRANT    -- (refer to Computershare
account for details)  EXPIRATION DATE  Ten years from Date of Grant  VESTING
SCHEDULE  25% on each of the first four anniversaries of the Date of Grant 

AGREEMENT

1.       Grant of Option. The Company hereby grants to the Optionee the Option
to purchase the Shares at the Exercise Price, subject to the terms, definitions
and provisions of the Plan and this Agreement. All terms, provisions, and
conditions applicable to the Option set forth in the Plan and not set forth
herein are incorporated by reference. To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern. All capitalized terms that are used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Plan.   2.
Exercise of Option.     a.       Right to Exercise. This Option shall be
exercisable prior to the expiration date set forth above (the “Expiration
Date”), in accordance with the vesting schedule set forth above (the “Vesting
Schedule”) and with the applicable provisions of the Plan and this Agreement.
Except as otherwise specifically provided in this Agreement, in no event may
this Option be exercised after the Expiration Date.     b. Method of Exercise.
This Option shall be exercisable only by delivery of an exercise notice
(printable from the Clorox Web at http://CLOROXWEB/hr/stock/ or available from
the Company’s designee) (the “Exercise Notice”) which shall state the election
to exercise the Option, the whole number of vested Shares in respect of which
the Option is being exercised and such other provisions as may be required by
the Committee. Such Exercise Notice shall be signed by the Optionee and shall be
delivered by mail or fax, to the Company’s designee accompanied by payment of
the Exercise Price. The Company may require the Optionee to furnish or execute
such other documents as the Company shall reasonably deem necessary (i) to
evidence such exercise and (ii) to comply with or satisfy the requirements of
the Securities Act of 1933, as amended, the Exchange Act, or any Applicable
Laws. The Option shall be deemed to be exercised upon receipt by the Company’s
designee of such written notice accompanied by the Exercise Price.   No Shares
will be issued pursuant to the exercise of the Option unless such issuance and
such exercise shall comply with all Applicable Laws. Assuming such compliance,
for income tax purposes, the Shares shall be considered transferred to the
Optionee on the date on which the Option is exercised with respect to such
Shares.


- 1 -

--------------------------------------------------------------------------------


  c.       Taxes. Pursuant to Section 16 of the Plan, the Committee shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Option. The Committee may condition the delivery
of Shares upon the Optionee’s satisfaction of such withholding obligations. The
Optionee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory tax withholding rate
that could be imposed on the transaction (or such other rate that will not
result in a negative accounting impact) or in such other manner as is acceptable
to the Company. Such election shall be irrevocable, made in writing, signed by
the Optionee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.   3.       Method of
Payment. Pursuant to Section 6(f) of the Plan and subject to such limitations as
the Committee may impose (including prohibition of one or more of the following
payment methods), payment of the Exercise Price may be made in cash or by check,
Shares or a combination thereof.   4. Termination of Employment or Service and
Expiration of Exercise Period.     a.       Termination of Employment or
Service. If the Optionee’s employment or service with the Company and its
Subsidiaries is terminated, the Optionee may exercise all or part of this Option
prior to the expiration dates set forth in paragraph b. herein, but only to the
extent that the Option had become vested before the Optionee’s employment or
service terminated. Notwithstanding the above, if the Optionee’s termination of
employment or service (i) is due to Retirement and is more than 12 months from
the Date of Grant set forth in this Agreement, or (ii) is due to death or
Disability, the Option shall become 100% vested and shall remain exercisable
until the expiration dates determined pursuant to paragraph b. of this Section.
      When the Optionee’s employment or service with the Company and its
Subsidiaries terminates (except when due to Retirement, death or Disability),
this Option shall expire immediately with respect to the number of Shares for
which the Option is not yet vested. If the Optionee dies after termination of
employment or service, but before the expiration of the Option, all or part of
this Option may be exercised (prior to expiration) by the personal
representative of the Optionee or by any person who has acquired this Option
directly from the Optionee by will, bequest or inheritance, but only to the
extent that the Option was vested and exercisable upon termination of the
Optionee’s employment or service.     b. Expiration of Exercise Period. Upon
termination of the Optionee’s employment or service with the Company and its
Subsidiaries, the Option shall expire on the earliest of the following
occasions:       i.       The Expiration Date;       ii. The date ninety (90)
days following the termination of the Optionee’s employment or service for any
reason other than Cause, death, Disability, or Retirement;       iii. The date
one year following the termination of the Optionee’s employment or service due
to death or Disability;       iv. The date five (5) years following the
termination of the Optionee’s employment or service due to Retirement, provided
the Optionee’s Retirement is more than 12 months from the Date of Grant set
forth in this Agreement; or       v. The date of termination of the Optionee’s
employment or service for Cause.     c. Definition of “Retirement.” For purposes
of this Agreement, the Optionee’s employment or service shall be deemed to have
terminated due to “Retirement” if the Optionee terminates employment or service
as an Employee for any reason, including Disability (but other than for Cause)
after (i) twenty (20) or more years of “vesting service” as defined in The
Clorox Company Pension Plan (“Vesting Service”), or (ii) attaining age
fifty-five (55) with ten (10) or more years of Vesting Service.

- 2 -

--------------------------------------------------------------------------------


  d. Definition of “Disability.” For purposes of this Agreement, the Optionee’s
employment shall be deemed to have terminated due to the Optionee’s Disability
if the Optionee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Optionee’s employment.   5. Change in Control. Upon the occurrence of a
Change in Control, unless otherwise specifically prohibited under Applicable
Laws or by the rules and regulations of any governing governmental agencies or
national securities exchanges, the Option shall become 100% vested and
immediately exercisable, unless such Option is assumed, converted or replaced by
the continuing entity; provided, however, that in the event the Participant’s
employment is terminated without Cause or by the Participant for Good Reason
upon or within twenty-four (24) months following consummation of a Change in
Control, any replacement awards will become immediately exercisable. For
purposes of this Agreement, the term “Good Reason” shall have the meaning set
forth in any employment agreement or severance agreement or policy applicable to
the Optionee. If Optionee is not a party to any agreement or covered by a policy
in which a definition of “Good Reason” is provided, then the following
definition shall apply:           “Good Reason” means resignation of the
Optionee in connection with the occurrence of any of the following events
without the Optionee’s written consent (provided that notice of such event is
provided within 90 days following the first occurrence thereof):     a.      
The assignment to the Optionee of any duties inconsistent in any material
respect with the Optionee’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities as they existed at any time
during the 120-day period immediately preceding the Change in Control, or any
other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Optionee; or     b. Any material reduction by the Company of the Optionee’s Base
Salary or bonus target, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Optionee; or     c. The Company
requires the Optionee to be based at any office or location which increases his
commute by more than 50 miles from his commute immediately prior to the Change
in Control.     Any notice provided by the Optionee under this “Good Reason”
provision shall mean a written notice which (1) indicates the specific
termination provision in the Good Reason definition relied upon, (2) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Optionee’s employment under
the provision so indicated and (3) the Optionee’s intended separation date if
the Company does not cure the issue (which date shall be not less than thirty
(30) days after the giving of such notice).   6. Transferability of Option. This
Option shall not be transferable by the Optionee other than by will or the laws
of descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee’s guardian or legal representative.   7. Protection of Trade Secrets
and Limitations on Exercise.     a. Definitions.       i.       “Affiliated
Company” means any organization controlling, controlled by or under common
control with the Company.       ii. “Confidential Information” means technical
or business information not readily available to the public or generally known
in the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the company or any
Affiliated Company, whether or not they originated with the Optionee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.

- 3 -

--------------------------------------------------------------------------------


                iii.       “Conflicting Product” means any product, process,
machine, or service of any person or organization, other than the Company or any
Affiliated Company, in existence or under development that (1) resembles or
competes with a product, process, machine, or service upon or with which the
Optionee shall have worked during the two years prior to the Optionee’s
termination of employment with the Company or any Affiliated Company or (2) with
respect to which during that period of time the Optionee, as a result of his/her
job performance and duties, shall have acquired knowledge of Confidential
Information, and whose use or marketability could be enhanced by application to
it of Confidential Information. For purposes of this section, it shall be
conclusively presumed that the Optionee has knowledge of information to which
s/he has been directly exposed through actual receipt or review of memorandum or
documents containing such information or through actual attendance at meetings
at which such information was discussed or disclosed.   iv. “Conflicting
Organization” means any person or organization that is engaged in or about to
become engaged in research on or development, production, marketing or selling
of a Conflicting Product.  

      b.       Right to Retain Shares Contingent on Protection of Confidential
Information. In partial consideration for the award of this Option, the Optionee
agrees that at all times, both during and after the term of Optionee’s
employment with the Company or any Affiliated Company, to hold in the strictest
confidence, and not to use (except for the benefit of the Company at the
Company’s direction) or disclose (except for the benefit of the Company at the
Company’s direction), regardless of when disclosed to the Optionee, any and all
Confidential Information of the Company or any Affiliated Company. Optionee
understands that for purposes of this Section 7.b, Confidential Information
further includes, but is not limited to, information pertaining to any aspect of
the business of the Company or any Affiliated Company which is either
information not known (or known as a result of a wrongful act of Optionee or of
others who were under confidentiality obligations as to the item or items
involved) by actual or potential competitors of the Company or other third
parties not under confidentiality obligations to the Company. If, prior to the
expiration of the Option or at any time within one (1) year after the date of
exercise of all or any portion of the Option, the Optionee discloses or uses, or
threatens to disclose or use, any Confidential Information other than in the
course of performing authorized services for the Company (or any Affiliated
Company), the unexercised portion of the Option, whether vested or not, will be
immediately forfeited and cancelled, and the Optionee shall immediately return
to the Company the Shares or the pre-tax income derived from any disposition of
the Shares.   c. Right to Retain Shares Contingent on Continuing Non-Conflicting
Employment. In partial consideration for the award of this Option, the Optionee
agrees that the Optionee’s right to exercise this Option is contingent upon the
Optionee refraining, prior to the expiration of the Option and for a period of
one (1) year after the date of exercise, from rendering services, directly or
indirectly, as director, officer, employee, agent, consultant or otherwise, to
any Conflicting Organization except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Optionee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Optionee and the Conflicting Organization that the Optionee shall not render
services during such period with respect to a Conflicting Product. If, prior to
the expiration of the Option or at any time within one (1) year after the date
of exercise of all or any portion of the Option, the Optionee shall render
services to any Conflicting Organization other than as expressly permitted
herein, the unexercised portion of the Option, whether vested or not, will be
immediately forfeited and cancelled, and the Optionee shall immediately return
to the Company the Shares or the pre-tax income derived from any disposition of
the Shares. THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND
DOES NOT PROHIBIT THE OPTIONEE FROM RENDERING SERVICES TO A CONFLICTING
ORGANIZATION, BUT PROVIDES FOR THE FORFEITURE OF THE UNEXERCISED PORTION OF THE
OPTION AND A RETURN TO THE COMPANY OF THE GROSS TAXABLE PROCEEDS OF AN EXERCISE
OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO RENDER SUCH SERVICES PRIOR TO THE
EXPIRATION OF THE OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.


- 4 -

--------------------------------------------------------------------------------


d. No Interference with Customers or Suppliers. In partial consideration for the
award of this Option and to forestall the disclosure or use of Confidential
Information as well as to avoid Grantee’s intentional interference with the
contractual relations of the Company or any Affiliated Company or Grantee’s
intentional interference with prospective economic advantage of the Company or
any Affiliated Company, the Optionee agrees that prior to the expiration of the
Option and for a period of one (1) year after the date of exercise, s/he shall
not, for himself/herself or any third party, directly or indirectly, use
Confidential Information to divert or attempt to divert from the Company (or any
Affiliated Company) any business of any kind in which it is engaged, or to
intentionally solicit its customers with which it has a contractual relationship
as to Conflicting Products, or interfere with the contractual relationship with
any of its suppliers or customers (collectively, “Interfere”). If, during the
term of the Option or at any time within one (1) year after the date of exercise
of all or any portion of the Option, the Optionee breaches his/her obligation
not to Interfere, the unexercised portion of the Option, whether vested or not,
will be immediately forfeited and cancelled, and the Optionee shall immediately
return to the Company the Shares or the pre-tax income derived from any
disposition of the Shares. For avoidance of doubt, the term “Interfere” shall
not include any advertisement of Conflicting Products through the use of media
intended to reach a broad public audience (such as television, cable or radio
broadcasts, or newspapers or magazines) or the broad distribution of coupons
through the use of direct mail or through independent retail outlets.           
e.       No Solicitation of Employees. In partial consideration for the award of
this Option and to forestall the disclosure or use of Confidential Information,
the Optionee agrees that prior to the expiration of the Option and for a period
of one (1) year after the date of exercise, Optionee shall not, for
himself/herself or any third party, directly or indirectly, solicit for
employment any person employed by the Company, or by any Affiliated Company,
during the period of the solicited person’s employment and for a period of one
(1) year after the termination of the solicited person’s employment with the
Company or any Affiliated Company (collectively “Solicit”). If, during the term
of the Option or at any time within one (1) year after the date of exercise of
all or any portion of the Option, the Optionee breaches his/her obligation not
to Solicit, the unexercised portion of the Option, whether vested or not, will
be immediately forfeited and cancelled, and the Optionee shall immediately
return to the Company the Shares or the pre-tax income derived from any
disposition of the Shares.   f. Injunctive and Other Available Relief. By
acceptance of this Option, the Optionee acknowledges that, if the Optionee were
to breach or threaten to breach his/her obligation hereunder not to Interfere or
Solicit or not to disclose or use any Confidential Information other than in the
course of performing authorized services for the Company (or any Affiliated
Company), the harm caused to the Company by such breach or threatened breach
would be, by its nature, irreparable because, among other things, damages would
be significant and the monetary harm that would ensue would not be able to be
readily proven, and that the Company would be entitled to injunctive and other
appropriate relief to prevent threatened or continued breach and to such other
remedies as may be available at law or in equity. Any forfeiture or cancellation
of the Option pursuant to any of Sections 7.b through 7.e above shall not
restrict, abridge or limit in any fashion the types and scope of injunctive and
other available relief to the Company under this Section 7.f.  

8.       Repayment Obligation. In the event that (i) the Company issues a
significant restatement of financial results and (ii) the Committee determines,
in good faith, that Optionee’s fraud or misconduct was a significant
contributing factor to such restatement and (iii) some or all of the Option that
was granted and/or earned prior to such restatement would not have been granted
and/or earned, as applicable, based upon the restated financial results, the
Optionee shall immediately return to the Company the unexercised portion of the
Option and any Shares or the pre-tax income derived from any disposition of the
Shares previously received in upon exercise of the Option that would not have
been granted and/or earned based upon the restated financial results.
Notwithstanding anything herein to the contrary, in no event shall the Repayment
Obligation apply to any portion of the Option that vested more than four years
prior to the date the applicable restatement is announced. The Company shall be
able to enforce the Repayment Obligation by all legal means available,
including, without limitation, by withholding such amount from other sums owed
by the Company to Optionee.   9. Miscellaneous Provisions.     a.       Rights
as a Stockholder. Neither the Optionee nor the Optionee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.

- 5 -

--------------------------------------------------------------------------------


b. Choice of Law, Exclusive Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The courts of the State of Delaware
shall have exclusive jurisdiction over any disputes or other proceedings
relating to this Agreement, and venue shall reside with the courts in New Castle
County, Delaware, including if jurisdiction shall so permit, the U.S. District
Court for the District of Delaware. Accordingly, Optionee agrees that any claim
of any type relating to this Agreement brought by Optionee against the Company
or any Affiliated Company, or any of their respective employees, directors or
agents must be brought and maintained in the appropriate court located in New
Castle County, Delaware, including if jurisdiction will so permit, in the U.S.
District Court for the State of Delaware. Optionee hereby consents to the
jurisdiction over Optionee of any such courts and waives all objections based on
venue or inconvenient forum.            c.       Modification or Amendment. This
Agreement may only be modified or amended by written agreement executed by the
parties hereto; provided, however, that the adjustments permitted pursuant to
Section 18 of the Plan may be made without such written agreement.   d.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced to reflect the intent of the parties to the fullest extent not
prohibited by law, and in the event that such provision is not able to be so
construed and enforced, then this Agreement shall be construed and enforced as
if such illegal or invalid provision had not been included. In amplification of
the preceding sentence, in the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall have the power to reduce the
time period or scope to the maximum time period or scope permitted by law.   e.
References to Plan. All references to the Plan shall be deemed references to the
Plan as may be amended.   f. Headings. The captions used in this Agreement are
inserted for convenience and shall not be deemed a part of this Option for
construction or interpretation.   g. Interpretation. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Optionee or by the
Company forthwith to the Board or the Committee, which shall review such dispute
at its next regular meeting. The resolution of such dispute by the Board or the
Committee shall be final and binding on all persons. It is the intention of the
Company and Optionee to make the promises contained in this Agreement reasonable
and binding only to the extent that it may be lawfully done under existing
applicable laws. This Agreement and the Plan constitute the entire and exclusive
agreement between Optionee and the Company, and it supersedes all prior
agreements or understandings, whether written or oral, with respect to the grant
of Options set forth in this Agreement.   h. Section 409A Compliance. To the
extent applicable, it is intended that the Plan and this Agreement comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service (“Section 409A”). Any provision of the Plan or this
Agreement that would cause this Award to fail to satisfy Section 409A shall have
no force or effect until amended to comply with Section 409A, which amendment
may be retroactive to the extent permitted by Section 409A.


  THE CLOROX COMPANY      By:     Don Knauss Its: Chairman of the Board and CEO

- 6 -

--------------------------------------------------------------------------------

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER) AND BY COMPLIANCE WITH OPTIONEE’S VARIOUS OBLIGATIONS UNDER
THIS AGREEMENT. THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
OPTIONEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW.

The Optionee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement (the “Prospectus Information”) are
available for viewing on the Company’s Cloroxweb site at
http://CLOROXWEB/hr/stock/. The Optionee hereby consents to receive the
Prospectus Information electronically, or, in the alternative, to contact the HR
Service Center at 1-800-709-7095 to request a paper copy of the Prospectus
Information. The Optionee represents that s/he is familiar with the terms and
provisions thereof, and hereby accepts this Agreement subject to all of the
terms and provisions thereof. The Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. The Optionee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. The Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.



Dated:        Signed:                                         Optionee


Residence Address:     

- 7 -

--------------------------------------------------------------------------------